Citation Nr: 0304424	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  91-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for hilar sarcoidosis, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1968 to 
October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
1990 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied an 
increased (compensable) rating.  The veteran perfected an 
appeal of this increased rating issue.  A November 1994 
rating decision during the appeal granted a 10 percent 
disability rating, effective from May 10, 1990, the date of 
claim for increased rating.  This case has been remanded by 
the Board to the RO for development on multiple occasions; 
the most recent Remand decision of the Board was in September 
1998 for additional medical records, a VA examination, and 
readjudication based on a change in rating criteria.  That 
development has been completed and the case is again before 
the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal decided herein has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate 
the claim addressed in this decision, obtained all relevant 
evidence designated by the appellant, and provided VA medical 
examinations in order to assist in substantiating the claim 
for VA compensation benefits.

2.  For the entire period of the claim, the veteran's 
service-connected hilar sarcoidosis primarily manifested 
symptoms analogous to symptomatic sarcoidosis with pulmonary 
fibrosis and not more than moderate dyspnea on extended 
exertion; the veteran's service-connected hilar sarcoidosis 
did not at any time during the claim manifest symptoms that 
more nearly approximated moderate unspecified pneumoconiosis 
with considerable fibrosis and moderate dyspnea on slight 
exertion, confirmed by pulmonary function tests.  

3.  For the period of claim from October 7, 1996, the rating 
criteria under Diagnostic Code 6802 in effect prior to 
October 7, 1996 are more favorable to the veteran. 

4.  For the period from October 7, 1996, the veteran's 
service-connected hilar sarcoidosis has not manifested 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids, and has manifested FEV-1 that ranged from 
88.1 to 128- percent predicted, and FEV-1/FVC that ranged 
from 81 to 88 percent.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for service-connected hilar sarcoidosis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.97, Diagnostic Code 6802 (1995); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.20, 4.97, Diagnostic Codes 6600, 
6846 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish a higher 
rating for hilar sarcoidosis.  In a December 2002 
supplemental statement of the case, the RO advised the 
veteran of the provisions of the Veterans Claims Assistance 
Act of 2000.  In a December 2002 letter to the veteran, the 
RO specifically advised the veteran that VA would get any VA 
or other medical records the veteran identified, that the 
veteran should identify such private treatment records and 
complete a VA Form 21-4142.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence that might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
records or other evidence that has not been obtained.  VA 
specifically requested VA treatment records for various 
periods of time, and the veteran was afforded various VA 
compensation examinations.  Thus, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  Accordingly, no further notice 
to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations. 

II.  Increased Rating for Hilar Sarcoidosis

Service connection has been established for hilar sarcoidosis 
from October 1970.  A noncompensable rating was assigned 
under 38 C.F.R. § 4.97, Diagnostic Code 6699-6802, as 
analogous to an unspecified pneumoconiosis because there was 
no specific rating code for sarcoidosis.  The veteran filed a 
claim for increased rating for his service-connected hilar 
sarcoidosis in May 1990.  A November 1994 rating decision 
during the appeal granted a 10 percent disability rating 
under Diagnostic Code 6699-6802, effective from May 10, 1990, 
the date of claim for increased rating.  The veteran 
contended in 1990 that his hilar sarcoidosis had "increased 
considerably during the years."  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the particular disability 
for which the veteran is service connected is not listed 
under a specific diagnostic code, it is rated by analogy to a 
closely related disability in which not only the functions 
affected but also the anatomical location and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
rating.  38 C.F.R. § 4.1.  The current level of disability, 
however, is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Prior to October 7, 1996, Diagnostic Code 6802 provided a 10 
percent rating where there was definitely symptomatic 
sarcoidosis with pulmonary fibrosis and moderate dyspnea on 
extended exertion.  The next higher rating of 30 percent 
required moderate unspecified pneumoconiosis with 
considerable fibrosis and moderate dyspnea on slight 
exertion, confirmed by pulmonary function tests.  
38 C.F.R. § 4.97 (1995).    

After a review of the evidence, the Board finds that, for the 
entire period of claim, the veteran's service-connected hilar 
sarcoidosis has been primarily manifested by symptoms 
analogous to symptomatic sarcoidosis with pulmonary fibrosis 
and moderate dyspnea on extended exertion.  Based on the 
evidence of record, the Board finds that, for the entire 
period of claim, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 6802.  A rating in excess of 
10 percent is not warranted under Diagnostic Code 6802 for 
any period because the evidence does not demonstrate that the 
veteran's service-connected disability at any time during the 
claim manifested symptoms that more nearly approximated 
moderate unspecified pneumoconiosis with considerable 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests.  38 C.F.R. § 4.97, Diagnostic 
Code 6802 (1995). 

The evidence reflects that since the early 1970s the 
veteran's service-connected sarcoidosis was manifested by 
subjective complaints of chest pain and tiredness, with 
presumptive X-ray evidence of sarcoidosis, without dyspnea, 
diminution of vital capacity on exercise tolerance tests, or 
other limitation of function.  

Pulmonary function testing in July 1994 revealed Forced 
Expiratory Volume in one second (FEV-1) of 93 percent 
predicted, and the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 86 percent.  

A VA compensation examination in August 1994 recorded the 
veteran's report of occasional episodes of bronchospasm seven 
years prior, and complaints of shortness of breath when 
exercising (running for 10 to 15 minutes), with no other 
pulmonary complaints or symptoms.  The lungs were essentially 
clear to auscultation and palpation.  Gallium scan revealed 
multiple gavid avid lesions compatible with active 
sarcoidosis.  The relevant diagnosis was active pulmonary 
sarcoidosis.  

VA outpatient treatment records dated in February 1995 
reflect complaints of increased shortness of breath, with 
minimal but increased hilar capsulation bilaterally, 
pulmonary function testing within normal limits, and chest X-
rays within normal limits.  The assessment was active 
sarcoidosis.  Pulmonary function testing in February 1995 
revealed FEV-1 of 93 percent predicted, and  FEV-1/FVC of 81 
percent.  

A VA examination in July 1995 noted the veteran's report that 
he was active but symptomatic.  Clinical findings included 
lungs clear to auscultation and palpation, and no active 
malignant process.  The diagnosis was sarcoidosis.  

An August 1995 VA outpatient treatment entry reflects the 
veteran's complaints of shortness of breath on exertion, with 
clear lungs, normal pulmonary function testing, and bilateral 
papular gallium uptake that may represent inflammatory 
process.  

VA outpatient treatment entries include pulmonary function 
testing in February 1996 that was normal.  Pulmonary function 
testing in February 1996 revealed FEV-1 of 101 percent 
predicted, and FEV-1/FVC of 88 percent.  

VA outpatient treatment entries reflect that chest X-rays in 
March 1996 were normal, and the veteran was noted to be 
clinically stable regarding pulmonary functioning.  In May 
1996 the veteran denied chest pains and the lungs were clear.  
A February 1997 VA outpatient treatment entry reflects that 
the veteran was feeling fine, and was without shortness of 
breath, cough, sputum, chest pain, or any other complaint, 
and examination revealed lungs clear to auscultation.  An 
August 1997 VA outpatient treatment entry noted that the 
veteran's sarcoidosis had been asymptomatic.  A February 1998 
treatment entry reflected that the veteran was clinically 
stable, and there was no evidence of reactivation of 
sarcoidosis.  A July 1998 entry noted that the veteran was 
feeling well, with findings of no shortness of breath, lungs 
clear to auscultation, and that the sarcoidosis was inactive 
with no change.  

In January 1999 the veteran reported occasional dyspnea, 
cough, and occasional "PND" [paroxysmal nocturnal dyspnea].  
The impression was stable sarcoidosis with symptoms.  Chest 
X-rays in January 1999 were interpreted as the same as a 
previous chest X-ray in March 1996.  Pulmonary function 
testing in February 1999 revealed FEV-1 of 128 percent 
predicted, and FEV-1/FVC of 86 percent.  

At a VA respiratory examination in June 1999, the veteran 
complained of dyspnea on exertion upon climbing one or two 
flights of stairs.  Examination revealed lungs clear to 
auscultation.  Chest X-ray dated January 1999, pulmonary 
function testing, and laboratory testing were indicated to be 
normal or within normal limits.  The diagnosis was pulmonary 
sarcoidosis.  Pulmonary function testing in July 1999 
revealed FEV-1 of 126 percent predicted, and  FEV-1/FVC of 86 
percent.  Pulmonary function testing on July 6, 1999 revealed 
FEV-1 of 98 percent predicted, and FEV-1/FVC of 86 percent.  

At a VA respiratory examination in July 2002, the veteran 
complained of frequent episodes of dry cough, chest 
tightness, and dyspnea on exertion upon climbing two flights 
of stairs, and reported that he was not on any medication or 
treatment for his sarcoid condition.  Examination revealed 
lungs essentially clear to auscultation, normal pulmonary 
function testing, and chest X-ray revealing clear lung fields 
and good expansion.  Pulmonary function testing in July 2002 
revealed FEV-1 of 88.1 percent predicted, and FEV-1/FVC of 87 
percent.  This was noted to represent a 350cc decrease in 
FEV-1 consistent with worsening obstructive lung disease.  
Gallium scan revealed mild gallium avid process on the 
central medial aspect of the thorax that was most likely 
related to the pulmonary hilum, particularly on the left, 
findings that the examiner wrote may represent secondary 
changes to an infectious or inflammatory condition including 
sarcoid or malignancy.  The examiner commented that the chest 
X-ray and pulmonary function testing that were essentially 
normal did not correlate with the veteran's present 
complaints.  A whole body gallium scan in August 2002 
resulted in the impression of mild gallium avid process which 
may represent secondary changes to an infectious or 
inflammatory condition including sarcoid or malignancy.  

VA outpatient treatment records reflect an assessment in 
September 2002 of stable stage I sarcoidosis with no 
respiratory or systemic activation.  A November 2002 
assessment was that the veteran was clinically stable from 
sarcoidosis and improved of his chronic cough after starting 
in nasal steroids and Singulair.  A December 2002 entry 
reflects a diagnosis of stage I sarcoidosis. 

Effective October 7, 1996, new criteria for rating the 
severity of pulmonary disorders became effective.  38 C.F.R. 
§ 4.97, Diagnostic Code 6846 (2002).  The December 2002 
supplemental statement of the case advised the veteran of the 
new criteria for evaluating the severity of pulmonary 
disorders, and specifically the provisions of 38 C.F.R. § 
4.97, Diagnostic Code 6846.  Diagnostic Code 6802, under 
which the veteran was first rated, has been removed from the 
current rating schedule for respiratory disorders.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary).  After a review 
of the evidence, the Board finds that the schedular rating 
criteria under Diagnostic Code 6802 in effect prior to 
October 7, 1996 are more favorable to the veteran. 

Under Diagnostic Code 6846 in effect from October 7, 1996, a 
noncompensable rating contemplates chronic hilar adenopathy 
or stable lung infiltrates without symptoms or physiologic 
impairment.  Diagnostic Code 6846 does not provide a 10 
percent rating. The next higher rating of 30 percent is 
warranted for sarcoidosis with pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Diagnostic Code 6846  
indicates that active disease or residuals may otherwise be 
rated as chronic bronchitis (Diagnostic Code 6600) and extra-
pulmonary involvement under the specific body system 
involved.  38 C.F.R. § 4.97 (2002). 

Under Diagnostic Code 6600, a 10 percent rating is warranted 
for the Forced Expiratory Volume in one second (FEV-1) of 71- 
to 80- percent predicted, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1 /FVC) of 
71 to 80 percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66- 
to 80- percent predicted.  A 30 percent rating is warranted 
for the FEV-1 of 56- to 70- percent predicted, or; the FEV-1 
/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65- percent 
predicted.  A 60 percent rating is warranted for FEV-1 of 40- 
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) 40- to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  C.F.R. § 4.97.

The Board finds that, for the period from October 7, 1996, 
the veteran's service-connected hilar sarcoidosis has not 
manifested pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids as contemplated by a 30 percent rating under 
Diagnostic Code 6846.   38 C.F.R. § 4.97 (2002).  

With regard to consideration of an alternative rating under 
Diagnostic Code 6600 (as provided by Diagnostic Code 6846) 
for the period from October 7, 1996, the Board finds that the 
veteran's service-connected hilar sarcoidosis has during the 
claim primarily manifested FEV-1 that ranged from 88.1 to 
128- percent predicted, and FEV-1 /FVC that ranged from 81 to 
88 percent.  Even a 10 percent rating under Diagnostic Code 
6600 (2002) contemplates FEV-1 of 71- to 80-percent 
predicted, or the FEV-1 /FVC of 71 to 80 percent, which the 
evidence shows the veteran does not meet.  For this reason, 
the Board finds that the rating criteria under Diagnostic 
Code 6802 in effect prior to October 7, 1996 are more 
favorable to the veteran.  As the veteran's service-connected 
hilar sarcoidosis has not at any time during the claim 
demonstrated the FEV-1 was 56- to 70- percent predicted, or 
that the FEV-1 /FVC was 56 to 70 percent, a 30 percent rating 
under Diagnostic Code 6600 is not warranted.  38 C.F.R. 
§ 4.97 (2002). 

For these reasons, the Board finds that the schedular 
criteria for a rating in excess of 10 percent for service-
connected hilar sarcoidosis have not been met for any period 
during the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. § 4.97, Diagnostic Code 6802 (1995); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.20, 4.97, Diagnostic Codes 6600, 
6846 (2002).   

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected hilar sarcoidosis has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such disability for any period during 
the pendency of the claim.  The only hospitalization for the 
veteran's disability was in 1971, with the disability 
considered by medical examiners either inactive or active but 
minimally symptomatic.  The schedular rating criteria in this 
case contemplate ratings based on various criteria, including 
the symptoms of dyspnea on exertion, including with 
pneumoconiosis and fibrosis, or on pulmonary function 
testing, or pulmonary symptoms requiring corticosteroids.  
Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  


ORDER

An appeal for a rating in excess of 10 percent for service-
connected hilar sarcoidosis is denied. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

